Citation Nr: 1037691	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  01-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in November 2008.  It was originally on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2008, the Veteran participated in a travel Board 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entry into 
service. 

2.  There is not clear and unmistakable evidence that major 
depressive disorder preexisted service.  

3.  The preponderance of the competent and credible evidence is 
against finding that major depressive disorder was present in 
service, is related to service or was caused or aggravated by a 
service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Prior Board Remand

The Board remanded the claim on appeal in November 2008 to 
provide the Veteran a VA examination and nexus opinion.  This 
remand directive was accomplished in January 2009, and as such, 
the Board finds that there has been compliance with its remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO provided VCAA notice to the Veteran in October 2005.  In that 
letter, the RO advised the Veteran of what the evidence must show 
to establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence necessary 
to substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  

In a letter dated in September 2006, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the RO 
has satisfied the requirements of Dingess/Hartman.  Although the 
AOJ did not provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and issued 
a statement of the case in December 2006 and supplemental 
statements of the case in May 2007, August 2007 and June 2010.  
The issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006). 

Finally, the Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment records 
and VA and private medical records.  The RO provided VA 
examinations in May 2003, April 2007 and January 2009.  In that 
regard, when VA undertakes to provide an examination or obtain an 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations and opinions obtained in 
April 2007 and January 2009 are more than adequate, as they are 
predicated on a full reading of the  medical records in the 
Veteran's claims file.  The examiners considered all of the 
pertinent evidence of record and the statements of the Veteran, 
and provided a complete rationale for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
obtainable evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

III. Aggravation 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of 
the statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Where 
the government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim must be considered one for 
service incurrence or direct service connection.  See Wagner v. 
Principi, 370 F.3d 1089, 1094 (2004).   

The Veteran asserts that he has been depressed since childhood.  
However, he did not report any psychiatric treatment during his 
youth.  The report of his entrance examination, dated in July 
1966, does not contain reference to psychiatric disorders.  In 
fact, the military examiner noted a normal psychiatric 
evaluation.  

The competent and probative evidence of record supports the 
conclusion that the Veteran's claimed major depressive disorder 
did not exist prior to service.  There is no clinical evidence 
that the Veteran had major depression as a child.  The Board 
finds that there is not clear and unmistakable evidence that 
major depressive disorder preexisted service.  

Accordingly, the Veteran is presumed to have been sound upon 
entry into service with respect to his major depressive disorder.  
As such, service connection will be adjudicated on a direct 
basis.  

IV. Service Connection

Legal Criteria

Service connection may be granted to a Veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of a chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2009).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
Such determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit-of-the-doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107(b). 

Major Depressive Disorder

The Veteran seeks service connection for major depressive 
disorder on a direct and secondary basis.  He asserts that he had 
flat feet upon entering the military, and his military 
occupational specialty as a security guard required prolonged 
standing.  He testified at the August 2008 hearing that being on 
his feet resulted in pain, discomfort and deterioration of his 
knees, which contributed to his depression.  The Veteran's left 
knee is service-connected.    

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
notes that the only reference to depression occurred during the 
Veteran's October 1968 separation examination.  The Veteran had 
subjective complaints of depression and excessive worry in 
reference to job tension and being separated from his family; he 
stated it was not a significant problem.  Also, the psychiatric 
examination was reported as normal.  Therefore, entitlement to 
service connection for major depressive disorder based on in-
service incurrence must be denied despite the fact that the 
Veteran reported symptoms of depression and excessive worry 
during his separation examination.  As service treatment records 
are entirely negative for diagnoses or treatment of major 
depressive disorder, service connection based on in-service 
incurrence is not established.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).    

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1968 and the first post-
service evidence of treatment for depression in a September 1994 
VA treatment record to be compelling evidence against a finding 
of continuity.  Put another way, the 26 year gap between the 
Veteran's discharge from active duty and the first evidence of 
depression weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this regard, the Board acknowledges that the Veteran is 
competent to report that he has experienced symptoms of 
depression since service.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
However, upon review of the claims folder, the Board finds that 
the Veteran's assertions are not credible.  His claim is contrary 
to what is found in the record, which shows no psychiatric 
disorders upon separation from service and no psychiatric 
treatment prior to 1994.  Therefore, entitlement to service 
connection for major depressive disorder based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
current depression and an established injury, disease, or event 
of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  In fact the January 2009 VA examiner, after a 
review of the claims file, opined that the Veteran's depressive 
disorder, not otherwise specified, is less likely as not related 
to or aggravated by active service.  He based this opinion on the 
Veteran's own statements during service that his reported 
depression and excessive worry were related to employment and 
family issues.  The examiner also determined that the Veteran's 
depression is related to a diagnosed personality disorder.  This 
opinion is not contradicted by any other medical opinion of 
record. 

As to service connection under 38 C.F.R. § 3.310, the record is 
negative for a medical opinion finding that the Veteran's 
service-connected left knee disability caused or aggravated major 
depressive disorder.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  
In fact, the April 2007 VA examiner, after a review of the record 
and an examination of the Veteran, opined that the Veteran did 
not have a depressive disorder which could be attributed to his 
chronic knee pain.  That examiner believed the Veteran's current 
symptoms were instead due to a personality disorder.   

The Board has considered the Veteran's claims that depression was 
caused or aggravated by service or a service-connected disorder.  
However, since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds the Veteran's 
opinion that his depression was caused by knee pain in service 
not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).   Moreover, the Board places greater 
probative value on the VA opinions cited above which were 
provided after a review of the record on appeal. 

The Board notes that it must broadly construe claims, and in the 
context of psychiatric disorders must consider other diagnoses 
for service connection when the medical record so reflects.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009).  In this case, the 
Veteran was diagnosed with a personality disorder.  However, this 
disorder was not noted in service and was not claimed to have 
been incurred in service.  Further, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  As such, even after broadly 
construing the Veteran's claim, service connection for a 
personality disorder is not warranted.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for major 
depressive disorder on a direct and secondary basis, despite the 
fact that the Veteran reported symptoms of depression on once 
occasion in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.310.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, to the 
extent outlined above, the doctrine is not for application.  See 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for major depressive disorder 
is denied.  




_____________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


